                  EXHIBIT 15




Case 1:17-cv-00256-MR Document 43-16 Filed 01/22/19 Page 1 of 4
                        In The Matter Of:
                      Richard L. Campbell v.
                           Shirley Teter




                    Michael Granados Orozco
                        October 18, 2018




                  Bridges Court Reporting
           P.O. Box 2156 Rutherfordton, NC 28139
                       828-429-7839
            Laura@LBridgesCourtReporting.com




                            Original File Orozco.txt
                    Min-U-Script® with Word Index



Case 1:17-cv-00256-MR Document 43-16 Filed 01/22/19 Page 2 of 4
                    Michael Granados Orozco - October 18, 2018                   81


 1   A.    You know, this -- I think his red color in his face.
 2   Q.    Okay.

 3   A.    And then what I saw him.

 4   Q.    And this --
 5   A.    And then what I saw that he grabbed her by the neck

 6         confirms that he was angry.

 7   Q.    And I'm talking about before he grabbed her.                You saw
 8         him and determined that he was visibly angry?

 9   A.    He was yeah, he was kind of -- I mean, everybody who
10         was passing through the protestors got some mad face,

11         you know.

12   Q.    And when you say a "mad face," Mr. Campbell had a mad
13         face as well?

14   A.    Yeah.    Yeah.

15   Q.    And his face was red before this -- before he grabbed

16         her neck?
17   A.    Yeah, yeah.

18   Q.    Okay.

19   A.    I don't know why all the protestor were yelling before,

20         you know.     I don't know what they were saying that make

21         these people more mad.

22   Q.    Right.    Then the last sentence of paragraph 13 says,

23         "Her oxygen tank made a loud sound as it hit the

24         concrete."     Do you remember that happening?

25   A.    Yeah, yeah.

                               Bridges Court Reporting
                                    828-429-7839
     Case 1:17-cv-00256-MR Document 43-16 Filed 01/22/19 Page 3 of 4
                    Michael Granados Orozco - October 18, 2018            82


 1   Q.    When she hit the ground the tank made a loud sound.
 2   A.    Yeah, and her tank is in her bag.

 3   Q.    In paragraph 15, talks about you questioning the policy

 4         as to why Mr. Campbell wasn't arrested immediately.
 5   A.    Yeah.

 6   Q.    Do you remember having those -- any conversations like

 7         that with the police or overhearing --
 8   A.    Yeah, yeah.

 9   Q.    Tell me what you said to the police or what you heard
10         them say.

11   A.    Say if you say a black guy or a Spanish guy who hit a

12         woman we will be arrested already.
13   Q.    You said that or someone else said that?

14   A.    I say it.

15   Q.    You said that?

16   A.    Yeah.    Because it happens many times if a African
17         American hits a white woman he will be shot.

18   Q.    And what did they say in response?

19   A.    They can't leave their position.          They're ordered to

20         stay in the position.

21   Q.    How many police officers were present when you said

22         that?

23   A.    I don't know, maybe the second one, two.

24   Q.    Was one of those officers black?

25   A.    Yes.    I remember an African American cop.

                               Bridges Court Reporting
                                    828-429-7839
     Case 1:17-cv-00256-MR Document 43-16 Filed 01/22/19 Page 4 of 4
